NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                      September 11, 2012

                                            Before

                             DIANE P. WOOD, Circuit Judge

                             DIANE S. SYKES, Circuit Judge

                             DAVID F. HAMILTON, Circuit Judge

No. 10-3474

UNITED STATES OF AMERICA,                            Appeal from the United States District
          Plaintiff-Appellee,                        Court for the Central District of Illinois.

       v.                                            No. 09-10007-001

TERRILL A. RICKMON, SR.,                             Michael M. Mihm,
            Defendant-Appellant.                     Judge.



                                          ORDER

    After remand by the Supreme Court for further consideration in light of the Supreme
Court's decision in Dorsey v. United States, 567 U.S. —, 132 S. Ct. 2321 (2012), and considering
the parties' joint Circuit Rule 54 Statement, we hereby VACATE defendant Terrill Rickmon’s
sentence and REMAND this case to the district court for re-sentencing under the Fair
Sentencing Act of 2010 consistent with Dorsey.